Citation Nr: 1618056	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-43 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service connected traumatic brain injury (TBI).
 
2.  Entitlement to service connection for deep vein thrombosis, to include as secondary to service connected TBI.
 
3.  Entitlement to an effective date earlier than September 27, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial disability rating in excess of 30 percent for PTSD.
 
5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active military service from December 1983 to August 1991.
 
These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  In an October 2011 rating decision, the RO denied entitlement to service connection for deep vein thrombosis (DVT) and denied the Veteran's petition to reopen a previously denied claim for service connection for obstructive sleep apnea (OSA), both secondary to his service connected residuals of TBI.  In June 2013, the Veteran was afforded a videoconference hearing before the undersigned.
 
In October 2013, the Board, in pertinent part, reopened the OSA claim and remanded the issue, along with the DVT claim.
 
In a December 2013 rating decision, the RO granted a separate noncompensable disability rating for anosmia.
 
In rating decisions in April 2014, the RO denied entitlement to PTSD.
 
In July 2014, the Board added the issue of entitlement to TDIU to the appeal as it had been raised by the record. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

In addition, in pertinent part, the Board remanded the claims for entitlement to service connection for OSA and DVT, and the TDIU claim for further development. The Board also remanded the issue of entitlement to an initial compensable disability rating for anosmia for issuance of a statement of the case (SOC).
 
In September 2014, the Board remanded the issues of entitlement to service connection for OSA and DVT, and the TDIU claim for further development.
 
In September 2014, the Veteran perfected his claim for entitlement to an initial compensable disability rating for anosmia.

In October 2015, the Board granted the Veteran's claim for entitlement to service connection for PTSD, denied an initial compensable disability rating for anosmia, and remanded the claims for entitlement to service connection for OSA and DVT, both to include as secondary to service connected TBI, and entitlement to TDIU for additional development.

The RO granted PTSD at a 30 percent disability rating in an October 2015 rating decision, effective September 27, 2010.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. §20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to service connection for obstructive sleep apnea and for deep vein thrombosis, both to include as secondary to service connected TBI, entitlement to an initial disability rating in excess of 30 percent for PTSD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The medical evidence reflects a diagnosis of PTSD, associated with the Veteran's service-connected TBI, on March 16, 2010.


CONCLUSION OF LAW

The criteria for an effective date of March 16, 2010, for the grant of service connection for PTSD, have been met. 38 U.S.C.A. §§ 5101(a), 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155, 3.157, 3.160(c), 3.304(f), 3.400, 4.124a (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The Veteran received compliant notice in a January 2014 letter.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA treatment, and private treatment records are associated with the claims file.  The Veteran has been provided with multiple VA examinations regarding his psychiatric claim.  There is no indication of any additional records relevant to the issue being adjudicated in this decision that are not of record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. §5110(a) (West 2014); 38 C.F.R. § 3.400 (2015). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 5107(b).
 
The Veteran has argued that the effective date for service connection of PTSD should be in July 2007, when he filed his request for a higher disability rating for his service-connected TBI.  He has contended that his July 2007 claim for a higher rating for TBI should have been interpreted to include a claim for all residuals, to include any psychiatric disorder to be found associated with his service-connected TBI.  The Board agrees with the Veteran's contention that the 2007 increased rating claim for his service-connected TBI encompassed a claim for PTSD.  

TBI is rated under Diagnostic Code 8045 which, in pertinent part, notes that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.142a, Diagnostic Code 8045 (2015).  Service connection for PTSD was granted based on medical evidence that it was a residual of his service-connected TBI.  See May 2010 VA examination.  Thus, even though the Veteran's 2007 claim did not reference PTSD, the Board finds that because the rating criteria for TBI specifically contemplate psychiatric symptoms, the claim for an increased rating for TBI did encompass a claim for a psychiatric disorder such as PTSD, related to his TBI.  

The Board notes that the first evidence of a diagnosis of PTSD is reflected in a VA medical record dated March 16. 2010.  The record reflects ongoing treatment for PTSD since that time.  Thus, in this case, the Board finds that the date entitlement arose for service connection for PTSD is March 16, 2010 - the date a diagnosis of PTSD was first assigned to the Veteran.  See generally Young v. McDonald, 766 F.3d 1348, 1352 (Fed.Cir.2014) (entitlement could not arise until the pertinent regulatory requirements were satisfied, including the existence of medical evidence diagnosing PTSD).

As such, the Board finds that the appropriate effective date for entitlement to service connection for PTSD is March 16, 2010, the date the evidence reflects a diagnosis of PTSD.  Id. 


ORDER

An effective date of March 16, 2010, for the grant of service connection for PTSD is granted.


REMAND

While the Board regrets additional delay, further remand is necessary for the issues of entitlement to service connection for obstructive sleep apnea and deep vein thrombosis, both to include as secondary to service connected TBI.  

Regarding the Veteran's service connection claim for OSA, the Board's previous remand instructions included a directive to obtain an opinion as to whether it was at least as likely as not Veteran's OSA had its onset in service, or is secondary to his service-connected TBI or residuals thereof.  In providing the requested opinion, the examiner was directed to address:  1) the Veteran's contentions that he has had sleep difficulties since service, 2) the Veteran's blunt force trauma to the head in service, and 3) the November 2013 examiner's opinion that blunt force trauma was a significant predictor of obstructive sleep apnea.  In addition, the examiner was instructed to address the opinions of record noting that the Veteran's obesity is a result of his TBI.

October and November 2015 VA opinions addressed the etiology of the Veteran's OSA; however, these opinions are inadequate for the following reasons.  The examiner did not address the Veteran's contentions that he began having sleep difficulties during service.  In addition, the examiner did not clearly address the November 2013 examiner's opinion that blunt force trauma was a significant predictor of obstructive sleep apnea, and whether blunt force trauma, such as what the Veteran experienced during active duty, caused his OSA.

The Board notes that the evidence also includes a separate November 2015 medical opinion that his OSA was not caused by his service-connected psychiatric disability.  However, the examiner did not address whether his service-connected psychiatric disability aggravated his OSA.  

As such, addendum opinions are necessary to address these issues.

In terms of his claim for entitlement to service connection for DVT, the Veteran has contended that his DVT is secondary to his taking testosterone to treat his service-connected TBI disability.  In this regard, the Board finds that a November 2015 VA opinion is inadequate because the examiner failed to address the Veteran's history of testosterone treatment reflected in the record, which has been prescribed for his service-connected TBI.  As such, an addendum opinion is necessary to determine whether his testosterone treatment has caused or aggravated his DVT.  

With regard to his claim for a higher initial rating for PTSD, the most recent examination to assess his service-connected psychiatric disorder was provided in February 2014.  However, medical evidence in the claims file reflects that the Veteran's psychiatric disability may have worsened since that time.  At the examination, the Veteran reported that he had been married to his wife of 27 years and had three biological sons and one adopted daughter, and was in contact with all of them.  However, more recent VA medical records reflect that the Veteran had been hospitalized in May 2015, due to relationship stress.  The record reflected that the Veteran and his wife had filed for divorce in November 2014.  The Veteran indicated that his wife and family had not been supportive, and that, out of frustration, the Veteran made an outburst on the VA hotline, that he would kill his wife.  He recanted and was subsequently hospitalized.  

The Board finds that this evidence tends to show a worsening of his psychiatric disability.  When a claimant asserts that the severity of his disability has increased since the most recent VA examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  As such, a new examination is warranted.  

The Board finds that the claim for entitlement TDIU is inextricably intertwined with the claims remanded herein.  As such, adjudication of this issue must be deferred pending the outcome of the other issues on remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion from an appropriate examiner to determine the etiology of the Veteran's obstructive sleep apnea (OSA).  If further examination is necessary, schedule the Veteran for such examination.  All indicated tests and studies should be conducted.
 
The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.  The examiner should determine whether:
 
(a) It is at least as likely as not (50 percent probability or more) that the Veteran's OSA had its onset in service, or is otherwise the result of a disease or injury in service to include blunt force trauma incurred in service (the examiner must address the Veteran's contentions that he has had sleep difficulties since service, the Veteran's blunt force trauma to the head in service, and the November 2013 examiner's opinion that blunt force trauma was a significant predictor of obstructive sleep apnea);
 
(b) If the Veteran's sleep apnea is not found to be directly related to service, the examiner must opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's OSA has been aggravated (has undergone a permanent, measurable increase in its severity) by his service-connected TBI residuals?  If aggravation of the OSA by the service-connected TBI residuals is found, the examiner must attempt to establish a baseline level of severity of the OSA prior to aggravation by TBI residuals.

(c) If the Veteran's sleep apnea is not found to be directly related to service or caused or aggravated by his service-connected TBI residuals, the examiner must opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's obesity has been caused (in whole or in part) or aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected residuals of TBI, including medication to treat such residuals (to include his service-connected psychiatric disorder, and medications such as Elavil required to treat his psychiatric symptoms); and
 
(d) If the Veteran's obesity is determined to be at least as likely as not caused or aggravated by the Veteran's TBI, the examiner must also address whether it is at least as likely as not (50 percent probability or more) that the Veteran's obesity has caused (in whole or in part) or aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) his OSA.  If aggravation of the OSA by obesity is found, the examiner must attempt to determine the baseline level of severity of the OSA prior to aggravation by obesity.
 
In providing the opinion above, the examiner must address the opinions noting that the Veteran's obesity is a result of his TBI.
 
The examiner must provide a rationale for each opinion given.
 
If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.
 
The absence of evidence of treatment for OSA in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.
 
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.
 
2. Request an addendum opinion from an appropriate examiner to determine the etiology of deep vein thrombosis (DVT).  If further examination is necessary, schedule the Veteran for such examination.  All indicated tests and studies should be conducted.
 
The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.
 
The examiner should determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's DVT has been caused (in whole or in part) or aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected residuals of TBI, to include testosterone therapy the Veteran has been prescribed to treat his TBI.
 
If the Veteran's DVT has been aggravated by his service-connected residuals of TBI, to include testosterone therapy the Veteran has been prescribed to treat his TBI, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability prior to aggravation by TBI or the medications used to treat TBI.
 
The examiner must address the Veteran's contentions that his testosterone therapy caused blood clots and resulted in DVT and pulmonary embolism (as set out in his statement submitted on May 4, 2015).
 
The examiner must provide a rationale for each opinion given.
 
If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.
 
The absence of evidence of treatment for DVT in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.
 
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.
 
If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3.   The Veteran should be afforded an examination to determine the current level of social and occupational impairment due to his service-connected PTSD.  

The claims file (including records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


